Name: 2006/451/EC: Council Decision of 27 June 2006 appointing the Chairman of the Military Committee of the European Union
 Type: Decision
 Subject Matter: defence;  EU institutions and European civil service
 Date Published: 2007-03-16; 2006-07-01

 1.7.2006 EN Official Journal of the European Union L 179/55 COUNCIL DECISION of 27 June 2006 appointing the Chairman of the Military Committee of the European Union (2006/451/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 207 thereof, Recalling Council Decision 2001/79/CFSP of 22 January 2001 setting up the Military Committee of the European Union (1), Whereas: (1) Pursuant to Article 3 of Decision 2001/79/CFSP, the Chairman of the Military Committee is to be appointed by the Council on the recommendation of the Committee meeting at the level of the Chiefs of Defence. (2) At its meeting on 11 May 2006, the Committee meeting at the level of the Chiefs of Defence recommended that General Henri BENTÃ GEAT be appointed Chairman of the Military Committee of the European Union, HEREBY DECIDED AS FOLLOWS: Article 1 General Henri BENTÃ GEAT is appointed Chairman of the Military Committee of the European Union for a period of three years as from 6 November 2006. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 27 June 2006. For the Council The President J. PRÃ LL (1) OJ L 27, 30.1.2001, p. 4.